DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 250 mentioned in paragraph 0064 is not shown in figure 16 or any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, lines 13 & 14-15, “a proximal and a distal landing gear module” and “said proximal and said distal landing gear module”, respectively, is not defined in the claim or the specification nor are they mentioned in the specification.  It is unclear what the proximal and distal landing gear module is/are supposed to be or what they are proximal or distal to.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 14 is an exact copy of claim 13 including its dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 9, 10, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (Pub No. US 2009/0045295 A1) in view of Maltby (US Patent No. 2,933,270).  
Regarding claim 1
	Lundgren teaches an aircraft (See paragraphs 0030-0031 & figures 1 & 2, ref # 100) comprising: a fuselage; (See figures 1 & 2) a pair of opposing fixed wings (See figures 1 & 2, ref # 210 & 310) coupled to opposite sides of said fuselage and extending laterally therefrom; (See figures 1 & 2) one or more propellers (See figures 1-3, ref # 430 & 470) coupled to at least one of said wings (See figures 1 & 2, ref # 210 & 310) or said fuselage to provide axially directed thrust to propel said aircraft (See paragraphs 0030-0031 & figures 1 & 2, ref # 100) forwardly; one or more motors (See figure 3, ref # 435 & 475) to drive said propellers; (See paragraph 0033 & figures 1-3, ref # 430 & 470) at least one power source (See paragraph 0038) coupled to said one or more motors (See figure 3, ref # 435 & 475) to supply energy to said one or more motors; (See paragraph 0038 & figure 3, ref # 435 & 475) and wherein the aircraft center of 
	Lundgren does not teach three or more retractable and deployable landing gear modules coupled to one or more of said fuselage and said wings and operative to rotate during landing to absorb vertical sink energy of said aircraft and to reduce shock to aircraft occupants, said landing gear modules including a proximal and a distal landing gear module.  
	However, Maltby teaches three or more retractable and deployable landing gear modules (See figures 1 & 2, ref # 12-15 & 30-36) coupled to one or more of said fuselage (See figures 1 & 2, ref # 10) and said wings and operative to rotate during landing (See figure 1) to absorb vertical sink energy of said aircraft (See figures 1 & 2, ref # 10) and to reduce shock to aircraft occupants, said landing gear modules (See figures 1 & 2, ref # 12-15 & 30-36) including a proximal and a distal landing gear module.  (See column 1, lines 34-35 & 47-72 & figures 1 & 2, ref # 12-15 & 30-36)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have three or more retractable and deployable landing gear modules coupled to one or more of said fuselage and said wings and operative to rotate during landing to absorb vertical sink energy of said aircraft and to reduce shock to aircraft occupants, said landing gear modules including a proximal and a distal landing gear module as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  

Regarding claim 2

	However, Maltby teaches further comprising a landing gear control system operative to lower landing gear (See figures 1 & 2, ref # 12-15 & 30-36) on approach to landing (See figure 1) such that the reactive vertical force of landing is primarily absorbed by said landing gear.  (See column 1, lines 47-72 & figures 1 & 2, ref # 12-15 & 30-36)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a landing gear control system operative to lower landing gear on approach to landing such that the reactive vertical force of landing is primarily absorbed by said landing gear as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  

Regarding claim 6
	Lundgren teaches an STOL aircraft, (See paragraphs 0030-0031 & figures 1 & 2, ref # 100) comprising: a fuselage having a port and a starboard side; (See figures 1 & 2) at least one fixed wing (See figures 1 & 2, ref # 210 & 310) coupled to said fuselage and extending laterally from each of said port and said starboard side; (See paragraphs 0030-0031 & figures 1 & 2) at least one propeller (See figures 1-3, ref # 430 & 470) coupled to either said fuselage or said at least one fixed wing (See figures 1 & 2, ref # 210 & 310) to provide thrust; (See figures 0030-0031) a power plant (See figure 3, ref # 435 & 475) to power said at least one propeller.  (See paragraphs 0033, 0038, & figures 1-3, ref # 430 & 470)  

	However, Maltby teaches front and rear landing gear modules (See figures 1 & 2, ref # 12-15 & 30-36) operatively coupled to said fuselage, (See figures 1 & 2, ref # 10) each of said front and rear landing gear modules (See figures 1 & 2, ref # 12-15 & 30-36) including at least one rotatable landing gear strut (See figures 1 & 2, ref # 14, 15, 34, & 36) with a wheel (See figures 1 & 2, ref # 12, 13, 30, & 32) disposed on its distal end; landing gear motors for driving said front and said rear landing gear struts (See figures 1 & 2, ref # 14, 15, 34, & 36) independently; (See column 2, lines 46-72, & column 3, lines 1-9) and a control system for controlling said landing gear motors to deploy and retract said front and rear landing gear struts; (See column 2, lines 46-72, column 3, lines 1-9, & figures 1 & 2, ref # 14, 15, 34, & 36) wherein said control system is configured to rotate one or more of said landing gear struts (See figures 1 & 2, ref # 14, 15, 34, & 36) in response to aircraft flight condition and position data, including airspeed, groundspeed, and position in relation to a runway.  (See column 2, lines 1-16, 46-72, & column 3, lines 1-9)  


Regarding claim 9
	Lundgren does not teach wherein said front landing gear includes a port landing gear strut and a starboard landing gear strut, each rotatingly coupled to said fuselage.  
	However, Maltby teaches wherein said front landing gear (See figures 1 & 2, ref # 12-15) includes a port landing gear strut (See figures 1 & 2, ref # 14) and a starboard landing gear strut, (See figures 1 & 2, ref # 15) each rotatingly coupled to said fuselage.  (See figures 1 & 2, ref # 10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said front landing gear includes a port landing gear strut and a starboard landing gear strut, each rotatingly coupled to said fuselage as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  


	Lundgren does not teach wherein said front landing gear struts are independently controlled and can be deployed and retracted independently of one another.  
	However, Maltby teaches wherein said front landing gear struts (See figures 1 & 2, ref # 14 & 15) are independently controlled and can be deployed and retracted independently of one another.  (See column 1, lines 46-72 & column 2, lines 1-16)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said front landing gear struts are independently controlled and can be deployed and retracted independently of one another as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  

Regarding claim 16
	Lundgren teaches wherein said at least one power plant is an electric power plant.  (See paragraph 0038)  

Claims 3, 4, & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (Pub No. US 2009/0045295 A1) in view of Maltby (US Patent No. 2,933,270) as applied to claims 1 & 9 above, and further in view of Lindahl et al. (US Patent No. 6,854,689 B1).  
Regarding claim 3
	A modified Lundgren does not teach wherein at least one landing gear module comprises a linear strut member coupled to said fuselage by a rotary joint at a proximal end with the distal end supporting at least one wheel in rotary engagement.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one landing gear module comprises a linear strut member coupled to said fuselage by a rotary joint at a proximal end with the distal end supporting at least one wheel in rotary engagement as taught by Lindahl in the modified aircraft of Lundgren, so as to allow the aircraft to land, taxi, and takeoff.  

Regarding claim 4
	Lundgren does not teach wherein said linear strut member is operative to rotate during takeoff to provide rotation and lift of said fuselage.  
	However, Maltby teaches wherein said linear strut member (See figures 1 & 2, ref # 14 & 15) is operative to rotate during takeoff to provide rotation and lift of said fuselage.  (See column 2, lines 46-72, column 3, lines 1-9, & figures 1 & 2, ref # 10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said linear strut member that is operative to rotate during takeoff to provide rotation and lift of said fuselage as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  


	A modified Lundgren does not teach wherein said control system is configured to drive said at least one front landing gear strut downwardly during landing to expedite ground contact by said front landing gear strut wheel.  
	However, Lindahl teaches wherein said control system (See figure 2, ref # 230) is configured to drive said at least one front landing gear strut (See figures 1 & 2, ref # 124/274) downwardly during landing to expedite ground contact by said front landing gear strut wheel.  (See column 3, lines 20-35 & figures 1 & 2, ref # 112, 122)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said control system that is configured to drive said at least one front landing gear strut downwardly during landing to expedite ground contact by said front landing gear strut wheel as taught by Lindahl in the modified aircraft of Lundgren, so as to allow the aircraft to land, taxi, and takeoff.  

Regarding claims 13 & 14
	A modified Lundgren does not teach wherein said control system is configured to drive said front and rear landing gear struts downwardly during landing to expedite ground contact by said front and rear landing gear strut wheels.  
	However, Lindahl teaches wherein said control system (See figure 2, ref # 230) is configured to drive said front and rear landing gear struts (See figures 1 & 2, ref # 124/274) downwardly during landing to expedite ground contact by said front and rear landing gear strut wheels.  (See column 3, lines 20-35 & figures 1 & 2, ref # 112, 122)  


Regarding claim 15
	Lundgren does not teach wherein said control system is configured to rotate said landing gear after touchdown on landing to absorb the energy.  
	However, Maltby teaches wherein said control system is configured to rotate said landing gear (See figures 1 & 2, ref # 12-15 & 30-36) after touchdown on landing to absorb the energy.  (See column 1, lines 46-72, & column 2, lines 1-16 & 46-72)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said control system that is configured to rotate said landing gear after touchdown on landing to absorb the energy as taught by Maltby in the aircraft of Lundgren, so as to land the aircraft.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (Pub No. US 2009/0045295 A1) in view of Maltby (US Patent No. 2,933,270) & Lindahl et al. (US Patent No. 6,854,689 B1) as applied to claim 4 above, and further in view of Christensen et al. (Pub No. US 2016/0229529 A1).  
Regarding claim 5

	However, Christensen teaches wherein said linear strut member (See figure 1, ref # 106) has a motor (See figure 2, ref # 220) driven wheel (See figures 1 & 2, ref # 110) to accelerate the aircraft (See figure 1, ref # 100) on the ground during takeoff.  (See paragraph 0001, 0022-0024, & figures 1 & 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said linear strut member that has a motor driven wheel to accelerate the aircraft on the ground during takeoff as taught by Christensen in the modified aircraft of Lundgren, so as to provide motive power for the aircraft during taxi.  

Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (Pub No. US 2009/0045295 A1) in view of Maltby (US Patent No. 2,933,270) as applied to claim 6 above, and further in view of Christensen et al. (Pub No. US 2016/0229529 A1).  
Regarding claim 7
	A modified Lundgren does not teach wherein at least one of said wheels of said front landing gear strut or said rear landing gear strut is motor driven.  
	However, Christensen teaches wherein at least one of said wheels (See figures 1 & 2, ref # 110) of said front landing gear strut (See figures 1 & 2, ref # 106) or said rear landing gear strut (See figures 1 & 2, ref # 106) is motor (See figure 2, ref # 220) driven.  (See paragraphs 0022-0024 & figures 1 & 2)  


Regarding claim 8
	A modified Lundgren does not teach wherein each of said wheels of said at least one front landing gear strut or said rear landing gear strut is motor driven.  
	However, Christensen teaches wherein each of said wheels (See figures 1 & 2, ref # 110) of said at least one front landing gear strut (See figures 1 & 2, ref # 106) or said rear landing gear strut (See figures 1 & 2, ref # 106) is motor (See figure 2, ref # 220) driven.  (See paragraphs 0022-0024 & figures 1 & 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each of said wheels of said at least one front landing gear strut or said rear landing gear strut is motor driven as taught by Christensen in the modified aircraft of Lundgren, so as to provide motive power for the aircraft during taxi.  

Allowable Subject Matter
Claims 17-20 are allowed.  
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein said control system is programmed to drive said at least one front landing gear strut downwardly during takeoff to increase the aircraft angle of attack” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 17, 
The prior art does not disclose or suggest the claimed “at least three electrically powered landing gear modules operatively coupled to said fuselage, each of said landing gear modules including a rotatable strut having a wheel disposed on an outer end; an avionics control system for selectively deploying said at least three landing gear modules, including deploying said front landing gear downward to induce rotation on takeoff and actively deploying one or more of said landing gear modules downwardly to close the distance to the runway on landing and retract after touchdown to absorb energy” in combination with the remaining claim elements as set forth in claim 17.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Head (US Patent No. 5,915,649) discloses an STOL aircraft, a front landing gear module, a rear landing gear module, a control system programmed to drive the landing gears, extending the front landing gear module downward to rotate the nose up for takeoff to position the rotor in the appropriate position relative to the ground and serve as the .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647